Appellate Case: 20-3234     Document: 010110659351      Date Filed: 03/18/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                        March 18, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  CATHERINE A. JORITZ,

        Plaintiff - Appellant,

  v.                                                         No. 20-3234
                                                 (D.C. No. 5:17-CV-04002-SAC-JPO)
  THE UNIVERSITY OF KANSAS,                                   (D. Kan.)

        Defendant - Appellee,

  and

  BERNADETTE GRAY-LITTLE; CARL
  LEJUEZ; STUART J. MACDONALD;
  MICHAEL BASKETT,

        Defendants.
                          _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, BACHARACH, and CARSON, Circuit Judges.
                   _________________________________




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-3234     Document: 010110659351         Date Filed: 03/18/2022       Page: 2



        Plaintiff Catherine Joritz, proceeding pro se 1, appeals the district court’s

 dismissal of her claims of discrimination and retaliation under Title VII of the Civil

 Rights Act of 1964, see 42 U.S.C. §§ 2000e-2(a), 2000e-3(a), against her former

 employer, the University of Kansas. On appeal she argues that the district court

 (1) erroneously applied res judicata doctrine, (2) should have directed the recusal of

 the magistrate judge because of a conflict of interest, (3) should not have stayed

 discovery during a prior interlocutory appeal and should have delayed ruling on the

 res judicata issue until she filed a second amended complaint, and (4) applied unduly

 harsh standards to her as a pro se litigant. We conclude that these arguments lack

 merit. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm the judgment of the

 district court.

        I.     BACKGROUND

        The following facts do not appear to be in dispute. Professor Joritz was a

 tenure-track Assistant Professor in the Film and Media Studies Department within the

 College of Liberal Arts and Sciences at the University. In May 2016 the University

 notified her that her appointment as a professor would be terminated after the 2016–

 17 academic year. The next month Professor Joritz sued the University in state court,

 seeking review under the Kansas Judicial Review Act (KJRA), Kan. Stat. Ann.

 §§ 77-601 to -631, of the nonreappointment decision. Her complaint in the state-


        1
         Because Joritz proceeds pro se, we construe her arguments liberally, but we
 “cannot take on the responsibility of serving as [her] attorney in constructing
 arguments and searching the record.” Garrett v. Selby Connor Maddux & Janer,
 425 F.3d 836, 840 (10th Cir. 2005).
                                              2
Appellate Case: 20-3234    Document: 010110659351         Date Filed: 03/18/2022    Page: 3



 court action also alleged that the University engaged in unlawful retaliation, sex

 discrimination, and national-origin discrimination in violation of Title VII.

       When Professor Joritz filed the state-court action, she had not yet received a

 right-to-sue letter from the federal Equal Employment Opportunity Commission

 (EEOC), prompting the University to move for dismissal of her Title VII claim for

 failure to exhaust administrative remedies. Before the state court decided this

 motion, Professor Joritz and the University submitted a “Joint Stipulation of Partial

 Dismissal,” in which “the parties stipulate[d] and agree[d] to the dismissal of [the

 Title VII claim] with prejudice.” R. vol. I at 112. The state court entered an order

 accepting the stipulation and dismissing the Title VII claim.

       The EEOC mailed a right-to-sue letter to Professor Joritz in October 2016. 2

 In January 2017, with her KJRA claims still pending in the state-court action,

 Professor Joritz filed a new action in the United States District Court for the District

 of Kansas alleging violations of Title VII. The University moved to dismiss, arguing

 in part that Joritz’s Title VII claims were barred by res judicata. The district court

 refused to apply res judicata because there was not sufficient evidence that there had

 been a judgment in the state-court action. 3


       2
          The right-to-sue letter indicates that it was mailed on October 13, 2016. The
 stipulation in the state-court action was electronically filed four days later on October
 17. The record is unclear whether Professor Joritz had received the right-to-sue letter
 before signing the stipulation.
       3
         The district court did, however, grant the University’s motion under
 Fed. R. Civ. P. 12(b)(6) to dismiss Professor Joritz’s claims of national-origin
 discrimination, including any claim asserting that student comments constituted
                                                3
Appellate Case: 20-3234    Document: 010110659351         Date Filed: 03/18/2022     Page: 4



       After the state court entered judgment against Professor Joritz on her KJRA

 claims, the University filed a motion for judgment on the pleadings under

 Fed. R. Civ. P. 12(c), once again arguing that res judicata barred Professor Joritz’s

 employment-discrimination claims. This time, the court granted the motion and

 dismissed all remaining claims against the University. Professor Joritz moved to

 alter or amend the judgment under Fed. R. Civ. P. 59(e). The district court denied

 the motion, and this appeal followed.

       II.    ANALYSIS

              A.     Standard of Review

       We review de novo the district court’s ruling under Federal Rule of Civil

 Procedure 12(c). See BV Jordanelle, LLC v. Old Republic Nat’l Title Ins. Co.,

 830 F.3d 1195, 1200 (10th Cir. 2016) (citation omitted). We assume the truth of the

 well-pleaded allegations of the complaint and draw all reasonable inferences in the

 plaintiff’s favor. See id. Also, “the question of the application of res judicata to the

 facts . . . is a pure question of law subject to de novo review.” Plotner v. AT&T

 Corp., 224 F.3d 1161, 1168 (10th Cir. 2000).

              B.     Res Judicata

       “[A] federal court must give to a state-court judgment the same preclusive

 effect as would be given that judgment under the law of the State in which the

 judgment was rendered,” Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75,


 adverse employment actions. Professor Joritz does not challenge those dismissals on
 appeal.
                                             4
Appellate Case: 20-3234    Document: 010110659351         Date Filed: 03/18/2022     Page: 5



 81 (1984). We therefore apply Kansas law governing the preclusive effect of a

 Kansas judgment. Under Kansas law, “claim preclusion, sometimes called res

 judicata, . . . prevents parties from relitigating the same claim or cause of action even

 if certain issues were not litigated in the prior action.” Herington v. City of Wichita,

 500 P.3d 1168, 1177 (Kan. 2021). The predicate for the claim-preclusion bar

 “consists of four elements: (1) same cause of action or claim, (2) same parties,

 (3) claims in the current case were or could have been raised in the prior action, and

 (4) final judgment on the merits of the prior action.” Id. Even when these four

 elements are present, however, res judicata does not apply if “the party seeking to

 avoid preclusion did not have a full and fair opportunity to litigate the claim in the

 prior suit.” MACTEC, Inc. v. Gorelick, 427 F.3d 821, 831 (10th Cir. 2005) (internal

 quotation marks omitted).

       The Kansas Supreme Court has also instructed that “courts applying res

 judicata principles must employ a flexible, common-sense construction that

 recognizes the reality of a given situation in order to sustain its primary goals, which

 are rooted in the requirements of justice and sound public policy.” Herington,

 500 P.3d at 1178. In particular, “before the doctrine is either invoked or rejected, a

 court must conduct a case-by-case analysis that moves beyond a rigid and technical

 application to consider the fundamental purposes of the rule in light of the real

 substance of the case at hand.” Cain v. Jacox, 354 P.3d 1196, 1199 (Kan. 2015).

       There is no dispute that Professor Joritz and the University were parties to the

 state-court action and that she raised her Title VII claims in that action. But

                                             5
Appellate Case: 20-3234     Document: 010110659351        Date Filed: 03/18/2022      Page: 6



 Professor Joritz argues that the state-court action did not result in a final judgment on

 the merits and that she did not have a full and fair opportunity to litigate her claim.

 She bases her argument on a change in the law after she stipulated to dismissal of the

 Title VII claim. At the time of her stipulation, Tenth Circuit precedent held that

 federal courts lacked jurisdiction over unexhausted claims. In Lincoln v. BNSF

 Railway Co., 900 F.3d 1166, 1185 (10th Cir. 2018), though, we overruled that

 precedent, holding that failure to file (or, presumably, complete the pursuit of) an

 EEOC charge “merely permits the employer to raise an affirmative defense of failure

 to exhaust but does not bar a federal court from assuming jurisdiction over a claim.”

 Professor Joritz argues that the district court acted inequitably, contrary to the core

 purposes of res judicata, by applying Lincoln after she agreed to the dismissal. 4 She

 further argues that the University’s attorney was solely responsible for the with-

 prejudice language in her stipulated dismissal in the state-court action, that she did

 not understand the significance of that language in the stipulation she signed, and that

 as a pro se litigant she should not be held to it.

        To begin with, we reject Professor Joritz’s claim that there was no final

 adjudication on the merits in the state-court action. The state court resolved all

 claims before it in its memorandum decision of March 6, 2020. Under Kansas law



        4
          Although Professor Joritz frames this argument with the assertion that the
 district court “dismiss[ed] this case based on outdated case law,” Aplt. Opening Br.
 at 7, in substance she criticizes the district court for applying post-, not pre-, 2018
 case law on whether failure to exhaust administrative remedies is jurisdictional.

                                              6
Appellate Case: 20-3234     Document: 010110659351         Date Filed: 03/18/2022        Page: 7



 this memorandum decision is a final judgment. See McFadden v. McFadden,

 357 P.2d 751, 755–56 (Kan. 1960) (“[W]here a court has jurisdiction of the parties to

 an action and of the subject matter thereof, and renders a judgment within its

 competency, such judgment is final and conclusive, unless corrected or modified on

 appeal.”). Merged into this judgment was the earlier order dismissing her Title VII

 claims. See McBride v. CITGO Petroleum Corp., 281 F.3d 1099, 1104 (10th Cir.

 2002) (“[I]t is a general rule that all earlier interlocutory orders merge into final

 orders and judgments except when the final order is a dismissal for failure to

 prosecute.”) Professor Joritz acknowledged the finality of that judgment in her

 docketing statement for her appeal of that judgment. See R. vol. II at 225 (attesting

 that the state-court order “dispose[d] of the action as to all claims by all parties”).

        Professor Joritz’s arguments regarding the effect of Lincoln are also

 misguided. Both before and after Lincoln, it has been the law that a Title VII claim

 must be dismissed if the defendant shows that the claim has not been administratively

 exhausted. See Smith v. Cheyenne Ret. Invs. L.P., 904 F.3d 1159, 1164

 (10th Cir. 2018). One way to show failure to exhaust is to establish that the plaintiff

 has not received a right-to-sue letter from the EEOC. A dismissal on that ground is

 ordinarily without prejudice, because the plaintiff would typically be authorized to

 sue if she later receives such a letter. That would be true whether or not the failure to

 exhaust is considered jurisdictional. The only effect of treating failure to exhaust as

 a jurisdictional issue is that the court must address the matter even if it is not raised

 by the defendant. See id. In this case the University properly raised the failure to

                                              7
Appellate Case: 20-3234     Document: 010110659351        Date Filed: 03/18/2022       Page: 8



 exhaust. We do not see why the state-court litigation would have proceeded any

 differently if we had decided Lincoln before the dismissal of Professor Joritz’s Title

 VII claim. In particular, the preclusive effect of the state-court judgment under

 Kansas res judicata doctrine is the same regardless of whether or not failure to

 exhaust is a jurisdictional defect.

        The important point for res judicata purposes is that Professor Joritz stipulated

 that the dismissal of her Title VII claim would be with prejudice —that is, she

 stipulated that she could not bring the claim later in any other forum. Her stipulation

 can be binding even though it goes beyond what would follow from a dismissal

 without prejudice for lack of administrative exhaustion. Cf. Stone v. Dep’t of

 Aviation, 453 F.3d 1271, 1279 (10th Cir. 2006) (“[A] plaintiff waiting on a right-to-

 sue letter as to one of his claims could . . . later amend his complaint once he

 received the right-to-sue letter.”).

        Professor Joritz complains that she was misled by counsel for the University

 when she agreed to the stipulation. Perhaps there is merit to that complaint. But the

 forum in which to raise the complaint is the state-court litigation. Professor Joritz

 has failed to point to any authority permitting us to re-examine the validity of her

 state-court stipulation.

        Professor Joritz also argues that the district court erred by giving res judicata

 effect to the state-court action because the state court’s final order was “chock full of

 errors,” Aplt. Opening Br. at 15 (quoting R. vol. II at 254), and that these errors

 “undermine[d] the fundamental fairness of the original proceedings” in that case.

                                             8
Appellate Case: 20-3234     Document: 010110659351          Date Filed: 03/18/2022      Page: 9



 Id. at 15 (emphasis and internal quotation marks omitted). But “[t]he fairness of the

 prior proceeding is determined by examining any procedural limitations, the party’s

 incentive to fully litigate the claim, and whether effective litigation was limited by

 the nature or relationship of the parties.” Lenox MacLaren Surgical Corp. v.

 Medtronic, Inc., 847 F.3d 1221, 1243 (10th Cir. 2017) (internal quotation marks

 omitted). “Due process . . . only requires that a party have a full and fair opportunity

 to litigate its case.” Crocog Co. v. Reeves, 992 F.2d 267, 270 (10th Cir. 1993).

 Professor Joritz’s disagreement with particular rulings by the state court does not

 establish that she lacked a full and fair opportunity to litigate her case. See SIL-FLO,

 Inc. v. SFHC, Inc., 917 F.2d 1507, 1521 (10th Cir. 1990) (“[D]isagreement with the

 district court’s legal ruling in [the prior action] . . . does not mean that [the losing

 party] was denied the full and fair opportunity to litigate.”). To hold otherwise

 would “eviscerate[]” the doctrine of res judicata. See id. Correction of a trial court’s

 errors is to be achieved through appellate review, not by filing the claims anew and

 arguing that the prior judgment is not binding because of the trial court’s errors.

               C.     Recusal of Magistrate Judge

        Professor Joritz argues that the district court erred by failing to order the

 recusal of the magistrate judge, who she alleges had conflicts of interest arising from

 his connections with the University, including his position as an adjunct professor at

 the University’s law school. But we do not need to resolve this issue because any

 error would be harmless. “Under Fed. R. Civ. P. 61, the court must disregard all

 errors and defects that do not affect any party’s substantial rights.” Bridges v.

                                              9
Appellate Case: 20-3234     Document: 010110659351         Date Filed: 03/18/2022     Page: 10



  Wilson, 996 F.3d 1094, 1099 (10th Cir. 2021) (internal quotation marks omitted).

  When applying the harmless-error doctrine, we “exercise[] common sense, trying to

  make a realistic assessment of the practical likelihood that the result in the district

  court would have been different had the error not occurred.” Id. (internal quotation

  marks omitted). Here, although the magistrate judge certainly made some decisions

  in the course of the litigation, we fail to see any effect of those decisions on either the

  dismissal order or the order denying Professor Joritz’s motion for Rule 59 relief, the

  legal correctness of which we have independently confirmed on de novo review.

  Even assuming that failure to recuse was error, Professor Joritz cannot show that

  such error affected the result. See Higganbotham v. Okla. ex rel. Okla. Transp.

  Comm’n, 328 F.3d 638, 645–46 (10th Cir. 2003) (any alleged error in failure to

  recuse was harmless because the case involved “straightforward questions of law”

  that this court “independently reviewed . . . de novo and concluded that the plaintiff’s

  complaint was properly dismissed”).

                D.     Stay of Discovery and Denial of Motion for Leave to Amend

         Professor Joritz challenges the magistrate judge’s stay of discovery from May

  2019 to August 2020, during the pendency of an interlocutory appeal taken by several

  since-dismissed individual defendants. See Joritz v. Gray-Little, 822 F. App’x 731,

  733 (10th Cir. 2020). She also argues that the district court erred by deciding the

  University’s motion for judgment on the pleadings without allowing her leave to file

  a second amended complaint.



                                              10
Appellate Case: 20-3234     Document: 010110659351        Date Filed: 03/18/2022      Page: 11



        But again, we do not need to resolve either of these challenges because any

  error would be harmless. Although Professor Joritz asserts that the stay impeded her

  from obtaining documents and information that would have strengthened her case,

  and that her second amended complaint would have incorporated new evidence that

  would have enhanced her claims of employment discrimination, the district court’s

  dismissal did not depend on the strength of her evidence or sufficiency of her

  pleadings. Instead, the district court dismissed Professor Joritz’s Title VII claims

  because, as a matter of law, the judgment in the state-court action barred successive

  litigation of claims arising from her employment with the University.

               E.     Standards Applied to Pro Se Litigants

        Finally, Professor Joritz argues that, “[o]verall during this case, the Federal

  District Court applied unduly harsh standards to [her], a pro se litigant.” Aplt.

  Opening Br. at 29. But she does not articulate any prejudice stemming from her

  shortcomings as a nonlawyer. Rather, she repeats the arguments we discussed and

  rejected above. “This court has repeatedly insisted that pro se parties follow the

  same rules of procedure that govern other litigants.” Nielsen v. Price, 17 F.3d 1276,

  1277 (10th Cir. 1994) (internal quotation marks omitted). The district court soundly

  applied established rules of claim preclusion to the facts of the case before it. These

  rules apply to Professor Joritz regardless of her pro se status.

        III.   CONCLUSION

        We affirm the judgment of the district court. We grant Professor Joritz’s

  motions to file her motion to proceed in forma pauperis under seal and ex parte, but

                                             11
Appellate Case: 20-3234    Document: 010110659351        Date Filed: 03/18/2022   Page: 12



  we deny the motion to proceed in forma pauperis because she has not demonstrated

  an inability to pay the filing fee. See 28 U.S.C. § 1915(a).


                                              Entered for the Court


                                              Harris L Hartz
                                              Circuit Judge




                                            12